Gregory, C. J.
Anderson sued Goble before a justice on an account. There was a jury trial before the justice; verdict and judgment for the plaintiff for $10 75, but the plaintiff remitted $6 of the judgment; .the defendant appealed to the court below where a motion to dismiss the appeal was overruled; trial by jury, verdict and judgment for defendant. The plaintiff appeals to this court. The appellee urges that this court has no jurisdiction; because the *330amount in controversy, exclusive of interest and costs, does not exceed ten dollars. Rut in this we think he is mistaken. It is claimed that the court below erred in overruling the motion to dismiss the appeal. There is no revenue stamp on the appeal bond, and this is the ground of the motion. We have repeatedly held that in cases like the one in judgment no revenue stamp is required. There are a number of questions made on the pleadings, and on the rulings of the court below during the progress of the trial, but we have carefully looked through the evidence, and we think substantial justice was done, and that there is no error or defect in the pleadings or proceedings which affects the substantial lights of the appellant. In such a case it is our duty to affirm the judgment below. 2 G. & H., § 101, p. 122. .
H. S. Kellogg and G. Cowgill, for appellant.
J. U. Pettit and B. M. Weir, for appellee.
The judgment is affirmed, with costs.